Citation Nr: 0629982	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-42 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right foot 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1975.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in March 2005 the veteran testified at a 
hearing before a Decision Review Officer at the Buffalo RO.  
In August 2006, the veteran also testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of both hearings are of 
record.


REMAND

Although the veteran asserts that her low back condition is 
due to a fall in service, careful examination of service 
medical records fails to disclose any notation as to back 
complaints, findings, diagnoses or treatment.  Considering 
the length of time that has elapsed since the veteran 
completed her tour of duty and in the absence of a competent 
medical opinion associating the claimed disorder to service 
on a direct basis, the Board is of the opinion that further 
development of this aspect of the claim (direct service 
connection) would be pointless. 

In addition to a July 2001 outpatient treatment record 
reflecting the veteran has also claimed that her back 
complaints arose after her giving birth to her daughter when 
she had to do heavy lifting associated with her post service 
employment, the veteran contends that her low back disability 
is a result of her service-connected right foot disability, 
which she claims has resulted in a shortened extremity and an 
altered gait.  She has also stated that a VA physician or 
other medical providert can provide a medical opinion in 
support of her claim.  In these circumstances VA has an 
obligation to at least advise the veteran to obtain a 
statement from this provider.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Should the veteran so desire and can 
adequately identify the provider, the RO can obtain any such 
evidence on her behalf.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be instructed to 
obtain a statement from the medical care 
provider who indicated to her that her 
current back disorder was caused by her 
service-connected right foot.  The 
provider should include an explanation 
regarding the basis for the opinion.  
Should the veteran so desire and can 
adequately identify the provider, the RO 
can obtain any such evidence on her 
behalf.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge
Board of Veterans' Appeals


